Appeal from an order of the Family Court, Erie County (Paul G. Buchanan, J.), entered October 15, 2013 in a proceeding pursuant to Family Court Act article 4. The order denied the objection of respondent to the order of the Support Magistrate.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent father appeals from an order denying his written objection to the order of the Support Magistrate on petitioner mother’s petition to enforce an order of support. In his written objection, the father contended, inter alia, that he should not be required to pay the bills that petitioner mother submitted because “80% of the paperwork was [for bills that were] either already paid by [him] or were bills that were not even medical.” The father failed, however, to identify any particular bill or receipt for which reimbursement should not be ordered, and thus his written objection lacked the requisite specificity (see Matter of White v Knapp, 66 AD3d 1358, 1359 [2009]; see generally Matter of Renee XX. v John ZZ., 51 AD3d 1090, 1092 [2008]). Moreover, the father did not contend in his written objection that the mother’s proof was not competent or that she had not paid the bills for which she sought reimbursement, and thus his present contentions to that effect are not properly before us (see Family Ct Act § 439 [e]; White, 66 AD3d at 1359). Present — Smith, J.P., Carni, Lindley and Valentino, JJ.